Case 3:19-cv-00234-DPM Document 32 Filed 04/19/21 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

DELOICE GILLION PLAINTIFF
Vv. No. 3:19-cv-234-DPM

ROBERT L. HAMRICK;

CELADON TRUCKING

SERVICES, INC.; and

ANNIE ROSS DEFENDANTS

ORDER

The Court appreciates Gillion’s brief on the amendment/remand
issue, Doc. 31. Defendants have not weighed in. The Court takes their
silence as recognition that joinder of Ross is proper in the circumstances
and that remand is required. Because of the jurisdictional cloud over
this Court’s summons to her, the motion for default judgment against
Ross, Doc. 26, is denied. She must be served again with process from
the state court. After reconsideration, the Court permits the joinder of
Annie Ross as a defendant. FED. R. Clv. P. 20(a)(2); Bailey v. Bayer
CropScience L.P., 563 F.3d 302, 309 (8th Cir. 2009). Gillion’s amended
complaint is deemed filed as of today. Ross’s presence destroys
complete diversity and thus eliminates this Court’s subject matter

jurisdiction. This case is therefore remanded to the Circuit Court of

Crittenden County, Arkansas. 28 U.S.C. § 1447(e).
Case 3:19-cv-00234-DPM

So Ordered.

Document 32 Filed 04/19/21 Page 2 of 2

 

TPN Soll y a
D.P. Marshall Jr.
United States District Judge

>A7 I

1G —lnnah 202 |
17 Annl AUR. 3

 
